DETAILED ACTION
This office action is in response to the amendment filed 5/03/2021. As directed by the amendment, claims 1-16 have been amended and no claims have been cancelled or newly added.  Thus, claims 1-16 are presently pending in this application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the main plane (E) of the magazine" in line 12.  There is insufficient antecedent basis for this limitation in the claim, as only a main plane (E) of the housing has been previously recited.
Claim 7 recites the limitation "the exterior" in lines 9 and 12.  There is insufficient antecedent basis for this limitation in the claim, and furthermore, it is unclear what the 
Claims 2-6 and 8 are rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besseler et al (2009/0194105) in view of Crosby et al (2005/0017017).
Regarding claim 1, Besseler in figs 4a-b discloses an inhaler for inhalation of a formulation (2) in powder form comprising: a magazine (11) which is rotatable and contains pre-dosed doses of the formulation (2), in capsules (3), a housing (15) which is preferably at least substantially flat or disc-shaped (as shown in 4a, housing (15) is flat and disc-shaped) within a main plane (horizontal plane perpendicular to the axis of rotation of the magazine).
Besseler does not disclose the housing has a housing part which is fixedly coupled to the rotatable magazine in order to facilitate replacement of the magazine, and the housing part and the magazine are inserted into the housing of the inhaler in a direction, which is parallel to the main plane of the magazine and the housing.
However, Crosby in fig 4 teaches a dry powder inhaler including a magazine (444) (refill cassette) insertable into a housing (440) (body) of the inhaler (para [0175]), wherein the magazine (444) includes a housing part (458) (raised portion) which is fixedly coupled to the magazine (444) (para [0176]) in order to facilitate replacement of the magazine (444) (a user is able to grab the raised housing portion to remove and replace a new magazine into the housing), and the housing part (458) and the magazine (458) are inserted into the housing (440) of the inhaler in a direction, which is parallel to the main plane of the magazine (444) and the housing (440) (as shown in fig 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the magazine of Besseler by providing the magazine in a refill cassette and having a housing part which is fixedly coupled to the rotatable magazine in order to facilitate replacement of the magazine, and the housing part and the magazine are inserted into the housing of the inhaler in a direction, which is parallel to the main plane of the magazine and the housing as taught by Crosby in order to allow the magazine to be easily inserted into the inhaler housing so that a new replacement magazine can be easily inserted (Crosby, para [0005]).
Regarding claim 2, the modified Besseler’s reference discloses that the housing part (458 of Crosby) forms a circumferential portion along the magazine (444 of Crosby) (see fig 4 of Crosby, showing the housing part (458) on an outer circumferential portion of the magazine (444)).
Regarding claim 3, the modified Besseler’s reference, as shown in fig 4 of Crosby, discloses that the direction is a radial direction of the main plane of the magazine and the housing (as shown in fig 4 of Crosby, housing (440) has a main plane extending horizontally and having a radial direction extending from the center of the portion of the housing, and magazine (444) is inserted into the housing (440) horizontally in a radial direction of the main plane of the housing (440)).
Regarding claim 6, Besseler in figs 1-4b discloses capsule chambers (4) within the magazine (11), each containing a respective one of the capsules (3) (para [0097]), 
Regarding claim 7, Besseler discloses the sealing element (closure element) is flat or plate-shaped (closure element can be a self-sealing septum, and a septum within the circular needle opening would have a circular shape (plate-shaped)), the sealing element has an opening for freeing the at least one needle opening (7) (when a piercing element is inserted into the self-sealing septum, an opening is created to allow the piercing element to pass therethrough), the sealing element is movable or displaceable, with at least one of the opening device and mouthpiece, of the inhaler transversely with respect to the at least one needle opening (when a piercing element is inserted into the self-sealing septum, the septum moves transversely away from the sealing element to create an opening to allow the piercing element to pass therethrough), the sealing element is applied automatically to the capsule chamber or the at least one needle .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besseler et al and Crosby et al as applied to claim 1 above, and further in view of Avery (2013/0072878).
Regarding claim 4, modified Besseler discloses a magazine having a housing part and a housing.
Modified Besseler does not disclose the housing part has a first coding element  and the housing has a second coding element, wherein the two coding elements only engage in one another when a coding thereof matches, so that the magazine and the housing part can only be inserted into housing of the of the inhaler when the coding matches. 
However, Avery in figs 1-2 teaches an inhaler device including a drug reservoir (200) with an outer portion (224) (port), wherein the outer portion (224) contains a first coding element (226, 228, 230) (coding features comprising indentations), and the housing (100) (drug delivery device) with a second coding element (port designed to accept only certain indentation geometry), wherein the first (226, 228, 230) and second coding elements only engage in one another when the coding matches, so that the drug reservoir (220) associated with the outer portion with a certain coding element (226, 228, 230) can only be inserted into the inhaler (100) when the coding matches (para [0047]).
.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besseler et al and Crosby as applied to claim 1 above, and further in view of Hodson et al (2008/0202515).
Regarding claim 5, modified Besseler discloses an inhaler having a mouthpiece (10 of Besseler) operable to deliver the formulation to a user when dispensed (Besseler, para [0110]). 
Modified Besseler does not disclose that a cover of a mouthpiece of the inhaler is coupled to the magazine in such a way that a pivoting of the cover operates to open and close the mouthpiece and operates to rotationally index the magazine for a next dose, and the cover is pivotable for opening and closing of the mouthpiece, where pivoting the cover biases a spring element for further movement of the magazine.
However, Hodson in figs 7-8 teaches an inhaler device including a mouthpiece (3) and a cover (4), wherein the cover (4) of the mouthpiece (3) of the inhaler is coupled to a magazine (5) (cassette) in such a way that a pivoting of the cover (3) operates to open and close the mouthpiece and operates to rotationally index the magazine (5) for a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Besseler by providing a cover for the mouthpiece of the inhaler which is coupled to the magazine in such a way that a pivoting of the cover operates to open and close the mouthpiece and operates to rotationally index the magazine for a next dose, and the cover is pivotable for opening and closing of the mouthpiece, where pivoting the cover biases a spring element for further movement of the magazine as taught by Hodson in order to provide a cover to protect the mouthpiece when not in use and to allow the magazine to be advanced back to the registered position when the cover is closed (Hodson, para [0011]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besseler et al and Crosby as applied to claim 1 above, and further in view of Barney et al (2006/0157053).
Regarding claim 8, Besseler in figs 1-4b discloses capsule chambers (4) within the magazine, each containing a respective one of the capsules (3) (para [0101]) and each one of the capsules (3) containing a dose of the formulation (2) (para [0105]), wherein: the capsule chambers (4) are arranged in a prefabricated, annular manner, 
Modified Besseler does not disclose and the longitudinal axes of the capsules (3) are obliquely oriented with respect to an axis of rotation (D) of the magazine.
However, Barney in figs 47-48 disclose a magazine (250) for dispensing an inhaler, wherein the magazine has an axis of rotation (A), and including chambers (252) (bores) (para [0098]), wherein the chambers (252) are obliquely oriented with respect to an axis of rotation (A) of the magazine (angled with respect to the axis of rotation, and therefore forms an oblique angle) (see fig 47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the capsule chambers of modified Besseler to be obliquely oriented with respect to an axis of rotation of the .
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braithwaite (2007/0163580) in view of Crosby et al (2005/0017017).
Regarding claim 1, Braithwaite in figs 4a-b discloses an inhaler (delivery device) for inhalation of a formulation (4) (dose of medicament) in powder form comprising: a magazine (14) which is rotatable and contains pre-dosed doses of the formulation (4), in capsules (5) (contained with longitudinal element (5)) (para [0014]).
Braithwaite does not disclose the inhaler has a housing which is substantially flat or disc-shaped within a main plane (E), characterized in that the housing has a housing part which is fixedly coupled to the rotatable magazine in order to facilitate replacement of the magazine, and the housing part and the magazine are inserted into the housing of the inhaler in a direction, which is parallel to the main plane of the magazine and the housing.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the magazine of Braithwaite by providing a housing which is substantially flat or disc-shaped within a main plane (E) and providing the magazine in a refill cassette and having a housing part which is fixedly coupled to the rotatable magazine in order to facilitate replacement of the magazine, and the housing part and the magazine are inserted into the housing of the inhaler in a direction, which is parallel to the main plane of the magazine and the housing as taught by Crosby in order to allow the magazine to be easily inserted into the inhaler housing so that a new replacement magazine can be easily inserted (Crosby, para [0005]).

Regarding claim 3, the modified Braithwaite’s reference, as shown in fig 4 of Crosby, discloses that the direction is a radial direction of the main plane of the magazine and the housing (as shown in fig 4 of Crosby, housing (440) has a main plane extending horizontally and having a radial direction extending from the center of the portion of the housing, and magazine (444) is inserted into the housing (440) horizontally in a radial direction of the main plane of the housing (440)).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braithwaite and Crosby et al as applied to claim 1 above, and further in view of Avery.
Regarding claim 4, modified Braithwaite discloses a magazine having a housing part and a housing.
Modified Braithwaite does not disclose the housing part has a first coding element  and the housing has a second coding element, wherein the two coding elements only engage in one another when a coding thereof matches, so that the magazine and the housing part can only be inserted into housing of the of the inhaler when the coding matches. 
However, Avery in figs 1-2 teaches an inhaler device including a drug reservoir (200) with an outer portion (224) (port), wherein the outer portion (224) contains a first coding element (226, 228, 230) (coding features comprising indentations), and the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the first housing part of modified Braithwaite by providing a first coding element  and the housing with a second coding element, wherein the two coding elements only engage in one another when a coding thereof matches, so that the magazine and the housing part can only be inserted into housing of the of the inhaler when the coding matches as taught by Avery in order to prevent use of a magazine with an incorrect drug delivery device (Avery, para [0010]).  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braithwaite and Crosby as applied to claim 1 above, and further in view of Hodson et al.
Regarding claim 5, modified Braithwaite discloses an inhaler.  
Modified Braithwaite does not disclose the inhaler having a mouthpiece.  
However, Crosby in fig 4 teaches a dry powder inhaler including a magazine (444) (refill cassette) insertable into a housing (440) (holder) of the inhaler, and wherein the magazine (444) includes a mouthpiece (not shown) (para [0177]).

The now-modified Braithwaite’s device does not disclose that a cover of a mouthpiece of the inhaler is coupled to the magazine in such a way that a pivoting of the cover operates to open and close the mouthpiece and operates to rotationally index the magazine for a next dose, and the cover is pivotable for opening and closing of the mouthpiece, where pivoting the cover biases a spring element for further movement of the magazine.
However, Hodson in figs 7-8 teaches an inhaler device including a mouthpiece (3) and a cover (4), wherein the cover (4) of the mouthpiece (3) of the inhaler is coupled to a magazine (5) (cassette) in such a way that a pivoting of the cover (3) operates to open and close the mouthpiece and operates to rotationally index the magazine (5) for a next dose, and the cover (4) is pivotable for opening and closing of the mouthpiece (3), where pivoting the cover (4) biases a spring element for further movement of the magazine (5) (upon opening and closing the outlet cover (4), a dose advancing mechanism including an indexing yoke (23), an indexing arm (24), a torsion spring (25), a gear (22) and a drive gear (15) moves appropriately the carousel (50) of the magazine (5) to rotationally index the magazine to a next dose) (para [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Braithwaite by providing a cover for the mouthpiece of the inhaler which is coupled to .
Claims 9-10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besseler et al in view of Barney et al.
Regarding claim 9, Besseler in figs 1-4b discloses a magazine (11) (carrier) for an inhaler (1) for inhalation of a formulation (2) in powder form (para [0105]), comprising: capsule chambers (4) within the magazine, each containing a respective one of the capsules (3) (para [0101]) and each one of the capsules (3) containing a dose of the formulation (2) (para [0105]), wherein: the capsule chambers (4) are arranged in a prefabricated, annular manner, into the magazine (5) (capsule chambers are arranged radially), at least one of the capsules (3) and the capsule chambers (4) are secured in the magazine (5) by a single securing element (12) (cover) (para [0141]) in such a way that dispensing respective doses of the formulation (2) from the respective capsules (3) is carried out without removal of the securing element (12) (securing element is removed from the opening of the capsule chambers (12) and maintained in rollers (18a), and therefore dispensing of the doses is carried out without removal of the securing element (12) from the housing of the inhaler), the securing element (12) is in the form of an annularly extending element, including at least one of a wire and 
Modified Besseler does not disclose and the longitudinal axes of the capsules (3) are obliquely oriented with respect to an axis of rotation (D) of the magazine.
However, Barney in figs 47-48 disclose a magazine (250) for dispensing an inhaler, wherein the magazine has an axis of rotation (A), and including chambers (252) (bores) (para [0098]), wherein the chambers (252) are obliquely oriented with respect to an axis of rotation (A) of the magazine (angled with respect to the axis of rotation, and therefore forms an oblique angle) (see fig 47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the capsule chambers of modified Besseler to be obliquely oriented with respect to an axis of rotation of the magazine as taught by Barney, as the use of a chamber for holding a medicament that is angled with respect to an axis of rotation of a magazine is known in the art, and it appears that the modified Besseler’s device would perform equally well to dispense medicament if the capsule chamber is obliquely oriented with respect to an axis of rotation of the magazine.  The now-modified Besseler’s device is considered to have the capsules oriented obliquely with respect to an axis of rotation (D) of the magazine because, as shown in fig 4b of Besseler, the capsule (3) is oriented in the same manner as the capsule chamber (4), and if the capsule chamber is oriented at an angle 
Regarding claim 10, Besseler discloses the magazine (5) has an integral or multi-part support (11) (carrier) to accommodate the capsule chambers (4) (paras [0125], [0142]).
Regarding claim 12, Besseler discloses the support (11) is substantially rigid (made of a relatively rigid material) (para [0125]).
Regarding claim 13, Besseler discloses in figs 4a-b the securing element (12) is arranged on an outer circumference of the magazine (11) (para [0141]). 
Regarding claim 14, Besseler discloses in figs 4a-b the capsules (3) and/or capsule chambers (4) are oriented substantially radially (para [0140]).
Regarding claim 15, Besseler discloses piercing or needle openings (7) are pre-formed in the capsule chambers (4) (para [0125]).
Regarding claim 16, Besseler discloses the capsule chambers (4) have needle openings (8) which are self-closing (piercing openings can be self-sealing by means of a septum (not shown)) (para [0117]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besseler and Barney et al as applied to claim 10 above, and further in view of Casper et al (5,415,162).
Regarding claim 11, Besseler discloses a support made of a suitable plastics material (para [0124]).
Besseler does not disclose the support is flexible or rubber-elastic.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the support of modified Besseler by providing the support out of a suitable flexible plastic such as polypropylene as taught by Casper, as the use of polypropylene for a material of a circular support is known in the art, and it appears that the modified Besseler’s device would perform equally well with the support made of a suitable flexible plastics material such as polypropylene.

Response to Arguments
Applicant's arguments filed 5/03/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 10, fourth full paragraph-page 11, first full paragraph of Applicant’s remarks, that the prior art of record does not teach that the magazine is inserted into the housing in a direction which is parallel to the main plane of the magazine and housing, as Anderson discloses the refill cassette moves perpendicularly to the plane formed by the holder.  However, Applicant’s argument is moot in view of the new grounds of rejection in view of Crosby which in fig 4 teaches a dry powder inhaler including a magazine (444) (refill cassette) insertable into a housing (440) (body) of the inhaler (para [0175]), wherein the magazine (444) includes a housing part (458) (raised 
Applicant argues on page 11, second full paragraph-page 12, second full paragraph of Applicant’s remarks, that independent claim 9 recites that dispensing respective doses of the formulation is carried out without removal of the securing element, while Besseler disclose that the cover (12) must be removed in order to access the capsule chamber.  However, claim 9 does not specify what element that the securing element is being removed from.  As shown in fig 4b, although the cover (12) removed from the opening of the capsule chamber (4), the cover is wound onto second 
Applicant’s arguments, see page 12, third full paragraph-page 13, second full paragraph of Applicant’s remarks, filed 5/03/2021, with respect to the rejection of claim 9 under 35 U.S.C. 102 as anticipated Brathwaite have been fully considered and are persuasive.  The rejection of claims 9, 10, and 13-15 as anticipated by Brathwaite has been withdrawn.  However, as discussed above, the rejection of claim 9 under Besseler is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785